DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONNECTOR FORMED WITH CONNECTOR BODY HAVING PREDETERMINED SUFACE FACING DOWNWARD AND A CABLE-HOLDING PORTION INTGRATED UNDER PROPER ARRANGEMENT.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Friedhof (United States Patent 7,494,384).
With respect to Claim 1:
Friedhof discloses a harness (FIG. 2, 102) configured to be connected to an object, wherein: 	
the harness (FIG. 3, 102) comprises a connector body (FIG. 5; 110, 120), a cable (FIG. 5, 200) and a cable-holding portion (FIG. 5, 118); 
the connector body (FIG. 5; 110, 120) comprises a base portion (FIG. 5, 110 see notation) and a fit portion (FIG. 5, 114 see notation); 
the fit portion (FIG. 5, 114 see notation) projects forward in a front-rear direction (FIG. 4/5, see notation X direction) from the base portion (FIG. 5, see notation) and is mateable with the object along the front-rear direction (FIG. 4/5, see notation X direction); 
the cable (FIG. 5, 200 see notation) is connected to the connector body (FIG. 5; 110, 120); 
the cable (FIG. 5, 200) has an end portion (FIG. 5, see notation) and a main portion (FIG. 5, see notation); 
the end portion (FIG. 5, see notation) is received in the base portion (FIG. 5; 110, 120 see notation); 
the main portion (FIG. 5, see notation) extends rearward from the end portion (FIG. 5, see notation); 
the cable-holding portion (FIG. 5, 118 see notation) is formed so as to extend across the base portion (FIG. 5, see notation) and the main portion (FIG. 6, see notation) and holds the cable (FIG. 5/6, 200 see notation); 
the cable-holding portion (FIG. 5, 118) is formed with a recessed portion (FIG. 5, 134 see notation); 
the recessed portion (134) opens at least downward in an upper-lower direction (FIG. 5, see notation Z) perpendicular to the front-rear direction (FIG. 5, see notation X); 
the base portion (FIG. 5, 110 see notation) of the connector body (FIG. 5; 110, 120) has an interference portion (FIG. 5, 132 see notation); 
the recessed portion (FIG. 5, 134) and the interference portion (FIG. 5, 132 see notation) are located at opposite sides of the harness (FIG. 5, see notation), respectively, in a lateral direction (FIG. 5, see notation Y) perpendicular to both the front-rear direction (FIG. 5, see notation X) and the upper-lower direction (FIG. 5, see notation Z); 
the recessed portion (FIG. 5, 134) is, at least in part, located at a position same as that of the interference portion (FIG. 5, 132 see notation) in the front-rear direction (FIG. 5, see notation X); and the recessed portion (FIG. 5, 134 see notation) is, at least in part, located at a position same as that of the interference portion (FIG. 5, 132 see notation) in the upper-lower direction (FIG. 5, see notation Z) (Column 4, lines 24-34). 
With respect to Claim 2: 
Friedhof discloses the harness (FIG. 2, 102), wherein each of the recessed portion (FIG. 5, 134) and the interference portion (FIG. 5, 132) is located between opposite sides of the connector body (FIG. 5, 110) in the lateral direction (FIG. 5, Y).

[AltContent: connector][AltContent: textbox (cable-holding portion)][AltContent: textbox (X direction 
front-rear)][AltContent: connector][AltContent: textbox (main portion)][AltContent: textbox (end portion)][AltContent: connector][AltContent: textbox (Y direction)][AltContent: textbox (Z direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (fit portion)][AltContent: connector][AltContent: textbox (base portion)]
    PNG
    media_image1.png
    511
    701
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedhof (United States Patent 7,494,384) in view of Yu et al. (United States Patent 7,670,154).
With respect to Claim 6: 
Friedhof discloses the harness (FIG. 2, 102). 
Friedhof does not expressly disclose wherein the recessed portion is closed in a plane defined by the front-rear direction and the lateral direction.
However, Yu teaches the recessed portion (FIG. 2; 6116, 6126) (FIG. 2, 61-top and 62-bottom are similar structures) (Column 3, lines 22-24) is closed in a plane defined by the front-rear direction (FIG. 2, see notation X) and the lateral direction (FIG. 2, see notation Y).
[AltContent: textbox (X direction 
front-rear)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Y direction)][AltContent: arrow][AltContent: textbox (Z direction)]
    PNG
    media_image2.png
    488
    685
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedhof with the teachings of Yu and provide the recessed portion is closed in a plane defined by the front-rear direction and the lateral direction so as to provide a cable assembly with a connector and a corresponding cable interconnected one another with a mechanical method requiring no screws or soldering process. (Yu, Column 1, lines 34-37).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedhof (United States Patent 7,494,384) in view of Zou (United States Patent 10,177,503).
With respect to Claim 7: 
Friedhof discloses a harness (FIG. 2, 102). 
Friedhof does not expressly disclose wherein the fit portion of the connector body has a 180-degree rotationally symmetrical outline with respect to a central axis extending along the front-rear direction.
However, Zou teaches the fit portion (FIG. 2, 41) of the connector body (FIG. 2, 4) has a 180-degree rotationally symmetrical outline (Column 3, lines 3-7) (Column 6, lines 16-27) with respect to a central axis (FIG. 2, see notation) extending along the front-rear direction (FIG. 2, see notation X).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedhof with the teachings of Zou and provide teaches the fit portion of the connector body has a 180-degree rotationally symmetrical outline with respect to a central axis extending along the front-rear direction so as to provide a connector assembly having symmetrical accommodating space that allows for easy mating/unmating operations by the user, while maintaining limited tension and preventing cracking phenomenon between the front shielding shell and an external insulator. (Zou, Column 1, lines 62-69).
[AltContent: connector][AltContent: textbox (central axis)][AltContent: textbox (X direction 
front-rear)][AltContent: arrow][AltContent: textbox (Y direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Z direction)]
    PNG
    media_image3.png
    503
    609
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 3, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the cable-holding portion is formed with a first recessed portion and a second recessed portion; the first recessed portion opens at least downward; the second recessed portion opens at least one of upward and downward; the first recessed portion is located forward of the second recessed portion; the base portion of the connector body has a first positioning portion and a second positioning portion; the first positioning portion is located forward of the second positioning portion; the first recessed portion is located rearward of the first positioning portion; the second recessed portion is located rearward of the second positioning portion; the first recessed portion is, at least in part, located at a position same as that of the second positioning portion in the front-rear direction; the first recessed portion is, at least in part, located at a position same as that of the second positioning portion in the upper-lower direction, as recited in claim 3, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the recessed portion has a depth of 2 mm or more in the upper-lower direction, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831